

REDACTED AS FILED
Exhibit 10.21
 
NOTE: [*]* signifies redacted portions for which confidential treatment is
requested.


SPARE PARTS SALES AND AUTHORIZATION AGREEMENT


This Spare Parts Sales and Authorization Agreement (the “Agreement”) is made and
entered into this 8 day of July, 2008 by and between Philips Consumer Lifestyle,
a division of Philips Electronics North America Corporation, a Delaware
corporation (“Philips”), with offices at 1600 Summer Street, Stamford CT 06905
and Vance Baldwin, Inc., a Florida corporation (“Vance Baldwin”) and a wholly
owned subsidiary of Encompass Group Affiliates, Inc., with offices at 7060 State
Road 84, #12, Ft. Lauderdale, FL 33317. The Effective Date of this Agreement
shall be the date on which the second Party to sign this Agreement executes the
Agreement.


WHEREAS, Vance Baldwin sells certain products and materials to authorized
service providers, distributors and major retailers with service departments for
service of consumer electronic products;
 
WHEREAS, Philips desires that Vance Baldwin purchase certain products and/or
materials for resale by Vance Baldwin to authorized service providers,
distributors and major retailers with service departments (collectively referred
to as “Buyers”) for service of Philips televisions. Such products and/or
materials are replacement parts for finished products sold by Philips;


WHEREAS, Vance Baldwin desires to purchase the Parts (as defined below)
hereunder for resale to Buyers for service of Philips televisions; and


WHEREAS, Philips desires to authorize Vance Baldwin as their single primary
authorized OEM distributor for digital electronics television spare parts for
Philips products in North America generally applicable up to design year ending
in 2008. Philips makes no representation that it will sell or make available
parts for any design year after 2008;


NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, Vance Baldwin and Philips (together, “the
Parties”) agree as follows:


1. SCOPE


This Agreement shall govern the sale of all products and/or materials as more
particular set forth on Appendix 1 attached hereto (“Parts”) and incorporated
herein by reference which Parts shall be provided by Philips to Vance Baldwin
under this Agreement, and is intended to authorize Vance Baldwin to act as their
single primary authorized OEM distributor of these digital electronics spare
parts for Philips products in North America. It is understood that the Parts are
provided to Vance Baldwin by Philips for the purpose of resale by Vance Baldwin
to Buyers.


2. PARTS, PURCHASE PRICE AND PAYMENT


2.1 Parts: Vance Baldwin agrees to purchase and Philips agrees to sell the Parts
under this Agreement, the initial on hand inventory of Parts on the Effective
Date as set forth in Appendix 1, and as appropriate on an ongoing basis
thereafter. The total amount of the initial bulk purchase of on hand inventory
of Parts will be based on actual on hand balances as specified on shipment
invoice, on the Effective Date. All shipments will be FOB destination.

Initial Philips___ET___ Initial Vance Baldwin___RC___


--------------------------------------------------------------------------------




2.2 Price: The Purchase Price per unit is as indicated in Appendix 1 under the
column heading of Revaluated Standard Cost, exclusive of applicable sales tax.
Accordingly, Vance Baldwin:


a)
shall buy Parts [at the applicable Purchase Price] listed in Appendix 1 which is
compiled from current stock as of the Effective Date in Mechanicsburg as
attached in Appendix 1.1 and available stock in Ozark as attached in Appendix
1.2.



b)
shall purchase any inventory received after initial transfer through separate
purchase orders, new part receipts of Parts in transit on the Effective date,
i.e. from suppliers and Buyers.



c)
shall buy all available Philips panel crates at agreed price as listed in
Appendix 2



d)
shall buy all current available Philips broken Flat panel products with broken
or defective panels that are complete units, and in good condition other than
the broken or defective panels at agreed price as listed in Appendix 3.



shall receive ownership of all available inventories of Philips defective Parts
at PTS Electronics Inc. as listed in Appendix 4 at price of $[*]*.


2.3 Payment: Purchase of current inventory and supplies


Vance Baldwin will wire [*]*% of the aggregate Purchase Price determined as of
each shipment invoice value presented by Philips to Philips’ bank account at
Bank of America [*]* days before each shipment starts. Bank details will be
separately provided.


Vance Baldwin will receive and reconcile shipment and wire final remaining
balance of the aggregate Purchase Price to Philips bank account at Bank of
America on each shipment invoice within [*]* days after receipt of full shipment
and completed reconciliation of receipt. Payment shall be made only for Parts
actually received and listed on Appendix 1.


a)
Vance Baldwin will assume the financial liability for any invoices for open
orders which Philips has placed for the purpose of supplying Buyers, that are
not yet received on the Effective Date, but in transit from the vendors all of
which are listed in Appendix 5.



2.4 Vance Baldwin continued Parts support management


a)
Vance Baldwin recognizes that Philips will continue to incur staff expense to
support the parts business (supplier relation management) and also recognizes
that a portion of that labor expense is in support of Vance Baldwin Electronics.
Vance Baldwin will reimburse Philips [*]*% of the salary and related benefits of
the primary parts support leaders that remain on Philips payroll for up to [*]*
Philips employees. This reimbursement will take place on a monthly basis based
on statements of such costs presented to Vance Baldwin by Philips.


Initial Philips___ET___ Initial Vance Baldwin___RC___

2

--------------------------------------------------------------------------------




b)
Vance Baldwin will continue to buy complete flat panel products with broken or
defective panels from Philips when at Philips’ request and when made available
based on agreed price as listed in Appendix 3.



c)
In case of free of charge defective Part repairs or replacements by the Supplier
when within the supplier’s warranty conditions, Vance Baldwin agrees, to pay
Philips [*]*% of the then current standard cost of the repaired or replaced
Part. Vance Baldwin will report free of charge Part sales monthly as formatted
in Appendix 15. Payment will be initiated through Philips invoice.



d)
Vance Baldwin agrees to pay Philips a percentage of the consumer exchange
product value, based on Philips’ then current factory price (“MLO”), in case of
product exchanges due to (i) Parts on backorder, and (ii) Parts no longer
available (“NLA”). The payment percentage is linked to the improvement results
as agreed in the monthly business review meeting (“BRM”) and specified in
Appendix 14. Payment will be initiated through Philips invoice.



2.5 The Parts are sold “AS IS WHERE IS” without any warranty, express, implied
or otherwise, except as explicitly provided in this Agreement.


THE IMPLIED WARRANTIES OF NON INFRINGEMENT, FITNESS FOR A PARTICULAR PURPOSE OR
MERCHANTABILITY ARE SPECIFICALLY DISCLAIMED BY PHILIPS.


3. REPRESENTATIONS


3.1 Vance Baldwin represents and warrants that:


a)
it is regularly engaged in the business of purchasing and reselling material
similar to the Parts, which are the subject of this Agreement, and has the
requisite experience, facilities and qualified personnel to perform its
obligations under this Agreement.



b)
it will fulfill its obligations hereunder in compliance with all applicable
laws, and with all terms and conditions of this Agreement.



c)
it has obtained and shall maintain in effect, at all times during the term of
this Agreement, all permits and licenses required, if any, for performance of
its obligations under this Agreement.



d)
it shall continue to provide Parts and return possibilities to the Buyers with
at least a service level comparable with Philips service levels to Buyers as
defined in key performance indicators (“KPI’s”) in Appendix 16 and further, upon
similar or reasonable commercial terms.



3.2 Philips represents and warrants that:


a)
it has valid title to the initial on hand inventory of Parts and any other parts
transferred from Philips to Vance Baldwin, that the Parts are free from any
encumbrances such warranties excluding the implied warranties of merchantability
fitness for a particular purpose and non infringement.


Initial Philips___ET___ Initial Vance Baldwin___RC___

3

--------------------------------------------------------------------------------




b)
it will use all reasonable efforts to ensure continuity of supply from Philips
suppliers to Vance Baldwin. Vance Baldwin also has the right to source any item
though a vendor of their choosing as long as the item meets Philips
specifications and quality.



c)
it shall send a vendor change file to Buyers to permit Buyers to change the
source information to facilitate Buyers ordering directly from Vance Baldwin.
Philips will transfer its Service Business Portal domain name to Vance Baldwin
to refer any Buyer for Philips Parts to Vance Baldwin and will perform any
reasonable task to otherwise promote the availability of the Parts from Vance
Baldwin. Philips shall exclusively refer Buyers to Vance Baldwin for Parts in
North America.



d)
Philips hereby appoints Vance Baldwin as their preferred authorized OEM
distributor for digital electronics spare parts for Philips products in North
America generally applicable to design year ending in 2008.. Vance Baldwin shall
be entitled to hold itself out as, and promote itself, as such preferred
authorized distributor.




4.
OBLIGATIONS




4.1
Vance Baldwin is obligated to:



a)
own Parts inventory and assume full obsolescence risk and management after the
initial purchase of Philips inventory and inventory currently on order with
vendor.



b)
manage and resolve account payable balances with all suppliers with full
financial ownership.



c)
plan and order Parts during the initial, replenishment and EOL phase of Philips
products.



d)
actively seek alternative sources when Parts are NLA from current suppliers.



e)
provide and package all Parts according to Philips specifications.



f)
manage and resolve account receivable balances with all Buyers with full
financial ownership.



g)
ship Parts internationally. Shipping charges are allowable to all international
customers except Canada and US territories.



h)
maintain a similar web Parts look up and order capabilities for Buyers as
currently provided by Philips. Similar order referrals for analog parts to
Andrews will be maintained by Vance Baldwin.



i)
collect and upload Parts sales data to Philips designated database from
ServicePower daily.



j)
report new and changed Part pricing when available to Philips designated
database from ServicePower.


Initial Philips___ET___ Initial Vance Baldwin___RC___

4

--------------------------------------------------------------------------------




k)
make prepaid return labels available for all designated core Parts to support
new and defective core returns.



l)
report core Part returns which are showing signs of customer induced damage, no
fault found, missing components and uploads results to Philips designated
database daily.



m)
own and manage defective Parts repair process.



n)
sell Parts to Philips authorized call center for consumer drop ship and to
Philips authorized depot at master distributor discount.



o)
acknowledge that suggested maximum Parts prices for Buyers are set forth on in
Appendix 1 and as outlined in the suggested pricing table from Appendix 11,
provided however that Vance Baldwin is free to set its own selling prices.



p)
chair the monthly BRM where Vance Baldwin will present performance and KPI’s and
will show an in-depth analysis and plan for improvements where necessary. The
topics of discussion during the monthly BRM are outlines in Appendix 17.



q)
provide reports to Philips on Parts order book, past due orders and supplier
delivery performance, Parts backorder, Parts inventory and Parts supply
performance to Buyers on an agreed to timing as defined in Appendix 15.




4.2
Philips is obligated to:



a)
provide current Part service bills of materials (“SBOMs”), as listed in Appendix
6, Part substitutions, as listed in Appendix 7 and Parts suppliers, as listed in
Appendix 8.



b)
provide supplier contact and order terms and conditions for all Parts, as listed
in Appendix 9 and the warranty repair agreements, as listed in Appendix 10.



c)
provide Philips agreed supplier Parts cost, and vendor location updates when
available as stored in lightning stroke database (“LSDB”).



d)
provide suggested maximum Part authorized ASC price in Appendix 1 and Buyer
discounts as listed in Appendix 11 and will determine on maximum Parts
reimbursement with authorized service centers (“ASCs”).



e)
provide initial and last time buy (“LTB") notices for the Philips Parts.



f)
provide suggested new and defective Part return terms and conditions as listed
in Appendix 12.



g)
provide packaging spec’s for panel Parts as listed in Appendix 13.



h)
Sell broken panel complete products to Vance Baldwin when available and when
requested.


Initial Philips___ET___ Initial Vance Baldwin___RC___

5

--------------------------------------------------------------------------------




i)
Provide service manuals for all Philips products which these Parts support.



5. CONFIDENTIALITY


5.1 Vance Baldwin and Philips agree to execute, as part of this Agreement, a
Nondisclosure Agreement for the reciprocal protection of confidential
information. Notwithstanding any provision to the contrary contained in the
Nondisclosure Agreement, the Nondisclosure Agreement shall be in full force and
effect during the term of this Agreement and any renewals thereof. Said
Nondisclosure agreement shall be attached hereto as Appendix 18.


6. SHIPPING; INSPECTION


6,1 The initial inventory of Parts that Vance Baldwin will purchase from Philips
shall be shipped FOB destination, freight prepaid.


6.2 Upon receipt of Parts, Vance Baldwin shall, within thirty business days,
inspect the Part to verify Philips’ representations and to verify weights and
quantities.


6.3 With respect to Vance Baldwin’s right of inspection and rejection, Vance
Baldwin shall, within thirty business days of receipt of Parts, notify Philips
of any variances with respect to the weights and/or quantities or any matters
pertaining to Philips’ representations concerning the Parts. Vance Baldwin shall
advise Philips within said thirty day period of any Parts rejected. Thereafter,
all Parts shall be deemed accepted by Vance Baldwin Electronics.


7. TITLE; RISK OF LOSS


Title and risk of loss to the Parts shall pass to Vance Baldwin upon delivery at
the FOB destination point.


8. LIMITATION OF LIABILITY


THE PARTIES UNDERSTAND AND AGREE THAT, NOTWITHSTANDING ANYTHING TO THE CONTRARY
HEREIN, NEITHER PARTY SHALL, UNDER ANY CIRCUMSTANCES, BE LIABLE TO THE OTHER
PARTY FOR CONSEQUENTIAL, INCIDENTAL, INDIRECT, SPECIAL OR PUNITIVE DAMAGES,
INCLUDING BUT NOT LIMITED TO LOST PROFITS, EVEN IF SUCH PARTY HAS BEEN APPRISED
OF THE LIKELIHOOD OF SUCH DAMAGES OCCURRING OR IF SUCH DAMAGES COULD HAVE BEEN
REASONABLY FORESEEN. PHILIPS’ LIABILITY ON ANY CLAIM OF ANY KIND FOR ANY DAMAGE
OR LOSS ARISING OUT OF, RESULTING FROM, OR CONCERNING ANY ASPECT OF THIS
AGREEMENT OR FROM PROVIDED PRODUCTS FURNISHED HEREUNDER, WILL NOT EXCEED THE
VALUE OF THE PRODUCTS SOLD BY PHILIPS PURSUANT TO THE TERMS HEREOF.


9. RELATIONSHIP OF PARTIES
Notwithstanding anything to the contrary contained in this Agreement, nothing
herein shall be construed or deemed to create any of the following relationships
between the Parties: (a) principal and agent; (b) employer and employee; (c)
joint venture; (d) partnership; or (e) franchiser and franchisee.

Initial Philips___ET___ Initial Vance Baldwin___RC___

6

--------------------------------------------------------------------------------




10. ENTIRE AGREEMENT


10.1 This Agreement consists of this document, as well as any previously or
concurrently executed confidentiality and/or nondisclosure agreement(s) between
the Parties, which confidentiality and/or nondisclosure agreements continue in
full force and effect and are hereby incorporated by reference into this
Agreement. As thus defined, this Agreement sets forth the entire understanding
of the Parties regarding the subject matter hereof and supersedes all prior
agreements and understandings relating to the subject matter hereof.


10.2 Any Purchase Orders placed by either Party under this Agreement shall be
governed only by the terms and conditions of this Agreement, notwithstanding any
preprinted terms and conditions on any such Purchase Order placed or on any
other preprinted form utilized.


10.3 This Agreement, as now constituted or as it may subsequently have been
modified, may not be modified except in a writing signed by both of the Parties.


11. SEVERABILITY
If any provision, or portion of a provision, of this Agreement is held by a
court of competent jurisdiction to be unenforceable because it is invalid or in
conflict with any law of any relevant jurisdiction, the validity of the
remaining provisions, or remaining portion(s) of the affected provision(s),
shall not be affected, and the rights and obligations of the Parties shall be
construed and enforced to the fullest extent as if the Agreement did not contain
the particular provision(s) or portion of provision(s) held to be unenforceable.


12. WAIVER


12.1 No waiver of any right(s) or obligation(s) under this Agreement shall be
effective unless in writing signed by both Parties.


12.2 No waiver of any default or breach under this Agreement, whether
intentional or not, shall be deemed to extend to any prior or subsequent default
or breach under this Agreement or affect any rights arising by virtue of any
prior or subsequent such occurrence.


13. SUCCESSORS & ASSIGNS


13.1 This Agreement, and the respective rights and obligations of the Parties,
shall survive any transfer of ownership and any changes in name by either Party.


13.2 Neither Party shall assign this Agreement except for transfer of
substantially all of the assets of that Party or for a change solely in name of
the Party.
14. FORCE MAJEURE


Neither Party shall be liable or deemed to be in default for any delay or
failure in performance under this Agreement or interruption of service resulting
directly or indirectly by reason of, without limitation, the following: fire,
flood, earthquake, explosion or other casualty, strikes or labor disputes,
disruptions of telecommunications systems, inability to obtain supplies or
power, war or other violence, any law, regulation, ordinance, or other
requirement of any government agency, acts of God, or any other act or condition
beyond the reasonable control of that Party; provided that the affected Party
resumes performance when reasonably able to do so.

Initial Philips___ET___ Initial Vance Baldwin___RC___

7

--------------------------------------------------------------------------------





15. THIRD-PARTY BENEFICIARIES


No provision of this Agreement is intended, nor will be interpreted, to provide
or to create any third party beneficiary right or any other rights of any kind
in any client, customer, affiliate, stockholder, employee, party, purchaser,
distributor or any other person or entity whatsoever.


16. NOTICES


Any notices hereunder shall be given in writing at the address of each Party set
forth in the initial paragraph of this Agreement, or to such other address as
either Party may substitute by written notice to the other. Notice shall be
deemed served when delivered or, if delivery is not accomplished by reason of
some fault of the addressee, when tendered.


Vance Baldwin
 
Philips
Attn: Robert Coolidge
 
Attn: Consumer Care Manager
President
 
Consumer Lifestyle
Vance Baldwin
 
Philips Electronics NA Corporation
7060 State Road 84, #12
 
1600 Summer Street
Ft Lauderdale, FL 33317
 
Stamford, CT 06905
     
Attn: Steven Miller
   
Chief Operating Officer
   
Encompass Group
   
1655 Lakes Parkway
   
Lawrenceville, GA 30043
   



17. COMPLIANCE WITH LAWS


17.1 Each Party shall comply with all applicable national, state and local laws
and regulations including but not limited to laws and regulations governing the
manufacture, processing, distribution, transportation, labeling, handling,
discharge, treatment, disposal, recycling, reclamation, use or other activity
relating to the Parts, as for which each Party is responsible due to the
exercise of full control.


17.2 The Parts may require a valid export license issued by the U.S. Department
of Commerce prior to the export of such from the United States. As a condition
of sale, Vance Baldwin will abide by all U.S. Export Administration regulations,
including compliance requirements to obtain a valid export license whenever
applicable.


18. GOVERNING LAW


This Agreement shall be governed by and construed under, and any dispute
hereunder shall be resolved in accordance with, the laws of the State of NY,
without regard for its conflicts of laws provisions. Any action against either
Party under this Agreement or arising from activities provided hereunder must be
brought within one year after the cause of action accrues and shall be brought
in the courts of the State of NY.

Initial Philips___ET___ Initial Vance Baldwin___RC___

8

--------------------------------------------------------------------------------


 
19. SURVIVING OBLIGATIONS


The Parties understand and acknowledge that their responsibilities and
obligations regarding confidentiality and confidential information, as well as
those other obligations which by their nature would survive termination of
contract, shall survive the termination of this Agreement for a period of two
years.


20. BINDING DOCUMENTS


20.1 If this Agreement is executed in multiple counterparts, the Parties agree
that any of such executed counterparts constitutes a valid and binding contract
and that, collectively, such counterparts constitute one and the same contract.


20.2 Any signed copy of this Agreement via facsimile or other process that
accurately transmits the original document shall be considered an original
document.


21. APPENDICES


1.
Parts inventory (Part number, quantity, ump code, subclass code. date of birth,
standard cost, EOL indicator, past 12 months demand, extended cost)

 
1.1.
Mechanicsburg inventory

 
1.2.
Ozark available inventory

2.
Panel crate (Crate size, discount, quantity, extended cost)

3.
Broken products list (model, quantity, price, discount, extended cost)

4.
Defective product at PTS (Part number, quantity)

5.
Open orders for Buyers needs (purchase order number, Part number, quantity,
supplier, order date, expected receipt date, standard cost, purchase order
price)

6.
Service bill of material (“SBOM”) - (model number, serial number, location code,
Part number, description).

7.
Parts substitution list (Part number, substitution Part number , hard/soft sub
criteria)

8.
Part suppliers (Part number, supplier funloc, supplier part number)

9.
Supplier contracts terms and conditions

10.
Supplier warranty conditions

11.
Suggested Parts price matrix and discount table, Buyer list and discount code

12.
New and defective Part return process

13.
Packaging specifications

14.
Vance Baldwin obligation for Part shortage

15.
Reporting formats

16.
KPI’s

17.
Monthly BRM discussion topics

18.
Nondisclosure Agreement



22. TERMINATION
Philips may terminate the contract in the event that Vance Baldwin breach of
this agreement and such breach, if curable, has not been cured within 30 days of
notice from Philips. Further, Philips may terminate this Agreement for
convenience when its business strategy requires by providing Vance Baldwin with
60 days written notice, provided, however, that Philips pay to Vance Baldwin an
amount equal to (I) the remaining rent obligation under the warehouse lease
Vance Baldwin entered into in connection with its obligations under this
Agreement, and (ii) other costs such as utilities, taxes, maintenance for the
duration of the warehouse lease, a 30 months lease commencing in July 2008 with
a maximum of $17,500 per remaining month.

Initial Philips___ET___ Initial Vance Baldwin___RC___

9

--------------------------------------------------------------------------------




In the event of termination as set forth above, Philips will purchase all
remaining inventory from Vance Baldwin at its standard cost plus [*]*% during
the first 60 days after the initial transfer of inventory and thereafter,
standard cost plus [*]*% provided that Vance Baldwin packages parts properly to
prevent damage during shipment and transfers all sales history and SBOMs.
Philips will pay for transportation cost. The parties will mutual agree on an
exit strategy.


23. NONSOLICITATION
For a period of twelve (12) months following the Effective Date, Vance Baldwin
agrees to use its reasonable endeavors to insure that it and its parent and
affiliates will not solicit the services of any Philips employees without
Philips prior consent. Notwithstanding the foregoing, this Section 22 shall not
prevent Vance Baldwin from (i) employing any person who contacts Vance Baldwin
on his or her own initiative without solicitation by Vance Baldwin and (ii)
making general searches for employees by use of advertisements or the media
which are not directly targeted at the Philips employees and from employing any
such persons as a result of such searches.


IN WITNESS WHEREOF, the Parties have executed this Agreement by their duly
authorized representatives on the dates set forth below:


 

Philips Consumer Lifestyle   Vance Baldwin, Inc.          
By:
/s/ Adam Sherry by Erin Thomas
 
By:
/s/ Robert Coolidge
Name: Adam Sherry,
 
Name: Robert Coolidge,
Title: Vice President Consumer Care
 
Title: President
     
Philips Consumer Lifestyle
 
Encompass Group Affiliates, Inc.
           
By:
/s/ Toon Clerckx
 
By:
/s/ Steven J. Miller
Name: Toon Clerckx
 
Name: Steven J. Miller,
Title: Senior Vice President & CFO
 
Title: Chief Operating Officer

 
Initial Philips___ET___ Initial Vance Baldwin___RC___

10

--------------------------------------------------------------------------------


 
APPENDIX 1


Parts inventory (Part number, quantity, ump code, subclass code. date of birth,
standard cost, EOL indicator, past 12 months demand, extended cost)



 
·
Mechanicsburg inventory




 
·
Ozark available inventory



UMP 10: EOL, No supply source
UMP 38: NLA

Initial Philips___ET___ Initial Vance Baldwin___RC___


--------------------------------------------------------------------------------



APPENDIX 2


Panel crate (Crate size, discount, quantity, extended cost)



 
•
Existing crates sold at [*]*% of cost: LCD/PDP crates

 
–
42” crates = $[*]* per piece

 
–
50” crates = $[*]*,- per piece

 
–
63” crates = ${*}*,- per piece






 
•
New crates sold at [*]*% of cost

 
–
42” carets = $[*]*,- per piece

 
–
50” crates = $[*]*,- per piece

 
–
63” crates = $[*]*,- per piece


Initial Philips___ET___ Initial Vance Baldwin___RC___


--------------------------------------------------------------------------------



APPENDIX 3


Broken products list (model, quantity, price, discount, extended cost)



 
•
Scrap product sales - qty*MLO*x%

 
–
2k8 product range / current year: MLO*[*]*%

 
–
2k7 product range / last year: MLO*[*]*%

 
–
2k6 product range / 2 years old: MLO*[*]*%

 
–
Etc… with [*]*% decrements


Initial Philips___ET___ Initial Vance Baldwin___RC___


--------------------------------------------------------------------------------



APPENDIX 4


Defective product at PTS (Part number, quantity)

Initial Philips___ET___ Initial Vance Baldwin___RC___


--------------------------------------------------------------------------------



APPENDIX 5


Open orders for Buyers needs (purchase order number, Part number, quantity,
supplier, order date, expected receipt date, standard cost, purchase order
price)

Initial Philips___ET___ Initial Vance Baldwin___RC___


--------------------------------------------------------------------------------



APPENDIX 6


Service bill of material (“SBOM”) – (model number, serial number, location code,
Part number, description).

Initial Philips___ET___ Initial Vance Baldwin___RC___


--------------------------------------------------------------------------------



APPENDIX 7


Parts substitution list (Part number, substitution Part number , hard/soft sub
criteria)

Initial Philips___ET___ Initial Vance Baldwin___RC___


--------------------------------------------------------------------------------



APPENDIX 8


Part suppliers (Part number, supplier funloc, supplier part number)

Initial Philips___ET___ Initial Vance Baldwin___RC___


--------------------------------------------------------------------------------



APPENDIX 9


Supplier contacts terms and conditions

Initial Philips___ET___ Initial Vance Baldwin___RC___


--------------------------------------------------------------------------------



APPENDIX 10


Supplier warranty conditions
 
Initial Philips___ET___ Initial Vance Baldwin___RC___


--------------------------------------------------------------------------------



APPENDIX 11


Suggested Parts price matrix and discount table, Buyer list and discount code


Suggested Parts sales price matrix     


[Cost x]
   
Remotes
   
<100$ ASC price
   
>100$
   
Panels
   
Philips Price codes
 
ASC pricing
 
$
[*}* flat rate
   
X[*]*
   
X[*]*
   
X[*]*
   
L
            $
1 minimum price
                                                     
Discount table
[ASC price x]
   
Remotes
   
<100$
   
>100$
   
Panels
   
Philips Price codes
 
Master distributor
   
X[*]*
   
X[*]*
   
X[*]*
   
X[*]*
   
I, T
 
Distributor
   
X[*]*
   
X[*]*
   
X[*]*
   
X[*]*
   
C, K, M
 
Non auth ASC
   
X[*]*
   
X[*]*
   
X[*]*
   
X[*]*
   
B, F
 
List price
   
X[*]*
   
X[*]*
   
X[*]*
   
X[*]*
   
A
 

 
Buyers name – price code list:
 
Initial Philips___ET___ Initial Vance Baldwin___RC___


--------------------------------------------------------------------------------



APPENDIX 12
 
New and defective Part return process
 
PHILIPS



   
New*
 
(Restock)
 
Defective**
  
DUD***
Consumer
 
30 days
 
15
%
90 days
 
90 days
ASC
 
30 days
31 -90 days
 
0
15
 
%
90 days
 
90 days
ASC Select
+ Aaron’s
 
60 days
61 -90 days
91 - 120 days
 
0
15
 †
%
90 days
 
90 days
Master
Distributor
 
30 days
 
15
%
120 days
 
120 days
 
National Parts
Fidelitone
 
30 days
 
15
%
120 days
 
120 days
ASD
Circuit City
Rent-A-Center
  
30 days
31 -90 days
  
0
15
 
%
90 days
  
90 days

 
*
Only new returns have restocking fees. Fees will be waived if:
 
  1)
Wrong part was shipped
 
  2)
Wrong part was given by Tech Support
**
All defective returns must have a reorder
***
All parts with a DUD value are shipped with a prepaid return label
†
Note: Approval required

 
CONFIDENTIAL
April 11, 2008



Initial Philips___ET___ Initial Vance Baldwin___RC___


--------------------------------------------------------------------------------



APPENDIX 13


Packaging specifications

Initial Philips___ET___ Initial Vance Baldwin___RC___


--------------------------------------------------------------------------------



APPENDIX 14


Vance Baldwin obligation for part shortages


Vance Baldwin agrees to pay Philips a, percentage as set forth below, of the
consumer exchange product value, based on Philips’ then current factory price
(“MLO”), in case of (i) product exchanges due to Parts on backorder or (ii)
Parts no longer available (“NLA”). The payment percentage is linked to the
improvement results from the monthly business review meeting (“BRM”) and
specified below. Payment will be initiated through Philips invoice.


In case the repair is not cost effective due to unreasonable Parts sales pricing
by Vance Baldwin, Philips will have opportunity to buy this Parts from Vance
Baldwin at the current book value of Vance Baldwin.


The percentage of the MLO Vance Baldwin will pay to Philips is:



 
a.
[*]*% - Vance Baldwin agrees to pay Philips [*]*% of consumer product exchange
value in case a Part is end of life (“EOL”), NLA or with no supply source at
moment of transfer as highlighted in Appendix 1, or when Parts availability is
outside of the control of Vance Baldwin like no EOL notice given by Philips, or
supplier or parts not made available by supplier after proven multiple (4)
escalations by phone and email to supplier and on time escalation to Philips of
supplier performance issues.




 
b.
[*]*% - The first 30 days after issues arise and presented in monthly BRM. Vance
Baldwin is obligated to present a detailed analysis and a corrective action plan
in order to solve the products exchanges before the end of the month. If the
issue is related to Philips, the issue will be taken under point a).




 
c.
[*]*% - Days 31-60 after issue was raised and presented during BRM and
corrective action did not resolve issue.




 
d.
[*]*% - Days 61-90 after issue was raised and presented during BRM and
corrective action did not resolve issue.




 
e.
[*]*% - Days 91-120 after issue was raised and presented during BRM and
corrective action did not resolve issue..




 
f.
[*]*% - Days 121 and onwards after issue was raised and presented during BRM and
corrective action did not resolve issue.


Initial Philips___ET___ Initial Vance Baldwin___RC___


--------------------------------------------------------------------------------



APPENDIX 15


Reporting formats


a). Free of charge part receipts & sales
Monthly


Purch Doc
Number
 
Description
 
Philips
P/N
 
Vendor
Name
 
Vendor
Material
Number
 
Rec Qty
 
Delivery
date
 
LSDB price
(at date of
receipt)
 
PO Ext
value
 
Philips invoice value
(50% of PO Ext value)
 
  
 
  
 
  
 
  
 
  
 
  
 
  
 
  
 
  
 

 
b). Consumer Product exchange
Weekly


Philips P/N
 
Description
 
Vendor Name
 
Vendor
Material
Number
 
Code (NLA,
EOL, NoSource)
 
Standard
Cost
 
On Hand
Qty
 
Back Order
Pos
 
Back order
pcs
 
Extended
cost
 
Date of Birth
List at moment of transfer: NLA (no stock), EOL/No source - with stock until
stock is depleated.
310432842631
 
CBA SERV S
 
Juarez
     
EOL
 
198.31
 
1
 
251
 
469
 
93007.39
 
2005
List updates by VB: EOL miss due to no Philips announcement
 
List updates VB: Temp issue list on supplier performance after escalation
310432842631
  
CBA SERV S
  
 
  
 
  
 
  
 
  
 
  
 
  
 
  
 
  
 


 c). Order book
Open orders: Weekly


Purch Doc
Number
 
Description
 
Philips P/N
 
Vendor
Name
 
Vendor
Material
Number
 
PO Type
 
Order Qty
 
Rec Qty
 
PO Qty
Open
 
% Complete
 
Order Date
 
continue..
7801061717
 
INVERTER
 
99651000804
 
LG Philips
 
6632L-045
 
NEW
 
20
 
0
 
20
 
0
% 
2007-09-18
                       
REP
                                           
WAR
                       

 
Ship Date
 
Delivery
Due Date
 
PO value
 
Est Stock
Avail Date
 
Days Past
Due
 
B/O Pcs
 
3-Month
demand
  history  
 
6-Month
demand
  history  
 
12-Month
demand
   history   
 
Date Of Birth
 
Vendor
confirmated
delivery date
 
In Transit
(Y/N)
2007-10-02
  
2007-10-10
  
$                  258.40
  
0
  
159
  
0
  
0
  
0
  
0
  
2007-08-29
  
 
  
                                                                               
             

 
NEW – New buy orders
REP – Repair orders with no warranty
WAR – Repair orders with warranty


Closed orders: monthly
 
Purch Doc
Number
 
Description
 
Philips P/N
 
Vendor
Name
 
Vendor Material
Number
 
PO
Type
 
Order
Qty
 
Rec
Qty
 
PO Qty
Open
 
%
Complete
 
Order
Date
 
Receipt
Date
                   
NEW
                                           
REP
                         
  
 
  
 
  
 
  
 
  
WAR
  
 
  
 
  
 
  
 
  
 
  
 

 
Initial Philips___ET___ Initial Vance Baldwin___RC___


--------------------------------------------------------------------------------




d). Supplier performance and past due orders
Monthly
 
On Time Performance
                                  
TARGET
   
95%
 
 
Oct ’07
   
Nov ’07
   
Dec ’07
   
Jan ’08
   
Feb ’08
   
Mar ’08
   
Etc..
 
LG PHILIPS LCD CO LTD
         
100
%
 
100
%
 
100
%
 
63
%
 
76
%
 
87
%
                                                         
Past Due Occurrences
                                                 
TARGET
   
0
   
Oct ’07
   
Nov ’07
   
Dec ’07
   
Jan ’08
   
Feb ’08
   
Mar ’08
       
LG PHILIPS LCD CO LTD
         
0
   
1
   
8
   
6
   
4
   
3
       


 
e). Parts backorders
Weekly


Philips P/N
 
Description
 
Vendor
Name
 
Vendor
Material
Number
 
Standard
Cost
 
On Hand
Qty
 
Extended
cost
 
Back
order POs
total
 
Back order
POs
>30 days
 
Back order
pcs
total
 
Back
order pcs
 
Date of
Birth
310432842631
  
CBA SERVS
  
 
  
 
  
198.31
  
1
  
93007.39
  
251
  
25
  
469
  
25
  
2005


f). Parts supply performance to Buyers
Weekly rolling month
 
Supply performance
 
Target
 
Actual
0807
 
Actual
0907
 
Actual
1007
 
Actual
1107
 
Actual
1207
 
Actual
0108
 
Actual
0208
 
Notes
 
Parts Order Fill Percentage (within 1 day of receipt)
   
89
%
 
91
%
 
90
%
 
89
%   
87
%
 
88
%
 
87
%
 
89
%
     
Parts Order Fill Percentage (10 days after receipt)
   
96
%
 
99
%
 
98
%
 
97
%
 
95
%
 
96
%
 
95
%
 
97
%
     
Turnaround Time Performance (Receipt of Order to Shipment within 1 business day)
   
99
%
 
99
%
 
99
%
 
99
%
 
99
%
 
99
%
 
100
%
 
100
%
     


g). Inventory
Weekly


Philips P/N
 
Description
 
Vendor
Name
 
Vendor
Material
Number
 
On Hand
Qty
 
LSDB
price
 
Standard
Cost
 
Base
price
 
Date of
birth
 
Ext
cost
 
UMP code
(NLA, EOL,
no source)
 
Substitution
part
 
12 Months
demand:
Apr
 
Mar
 
Feb … etc
 
  
 
  
 
  
 
  
 
  
 
  
 
  
 
  
 
  
 
  
 
  
 
  
 
  
 
  
 


Initial Philips___ET___ Initial Vance Baldwin___RC___


--------------------------------------------------------------------------------



APPENDIX 16


KPI’s


KPI’s
 
Target
 
Month
 
 
 
 
 
Notes
 
Delivery: Parts Order Fill Percentage (within 1 day of receipt)
   
>=89
%
                       
Delivery: Parts Order Fill Percentage (10 days after receipt)
   
>=96
%
                       
Performance (Receipt of Order to Shipment within 1 business day)
   
>=99
%
                       
Inventory risk: Back-orders total
   
<=2000 PCS
                         
Inventory risk: Back-orders> 30 days
   
<=200 PCS
                         
Supply: Order past dues
   
0
                         
Supply: On time performance
   
>=95
%
                       

 
Initial Philips___ET___ Initial Vance Baldwin___RC___


--------------------------------------------------------------------------------



APPENDIX 17


Monthly BRM discussion topics


KPI performance
Improvement plan


Inventory level
Order book
Supplier performance


Free of charge Part receipts
Discretionary account status
Obsolescence accrual

Initial Philips___ET___ Initial Vance Baldwin___RC___


--------------------------------------------------------------------------------




APPENDIX 18


Nondisclosure Agreement

Initial Philips___ET___ Initial Vance Baldwin___RC___


--------------------------------------------------------------------------------


 